﻿50.	I congratulate you, Sir, as an outstanding political personality of Colombia, on your election to the lofty office of this session of President of the United Nations General Assembly, I wish you, as well as the Secretary-General of the United Nations, Mr. Kurt Waldheim, much success in carrying out your demanding and responsible work.
51.	We welcome the admission of Solomon Islands to membership in the United Nations. It reflects the progressive elimination of the remnants of colonialism and contributes to strengthening the universality of our Organization.
52.	Events over the past year have brought a great deal of new and positive changes favourable to the cause of detente and peace—a fact that we sincerely welcome and encourage.
53.	The situation in which we have opened the current session, however, is not at all clear. It is at the same time both favourable and complicated. It is contradictory, but it also holds promise for the future.
54.	It is favourable because it clearly proves the historical futility of all the efforts by the champions of the "cold war" to revive the policy of acting from positions of strength.
55.	It is complicated because the opponents of detente have not laid down their arms but have even stepped up their dangerous activities.
56.	It is contradictory because, in confirmation of the laws of dialectics, it reflects the inevitable conflict between the old order, which resists progress, and the new order of world affairs in the spirit of the principles of detente.
57.	Notwithstanding this, it holds promise for the future because the desire of peoples for detente and for the ending of the arms race continues to be the decisive factor of international development.
58.	Therefore, If we do not want to grope in darkness there is no more urgent task ahead of us than to march together along the well-tested paths of detente, the salutary effects of which we arc only beginning to feel and whose almost unlimited possibilities we are only just discovering.
51 , In that process we must orient ourselves to what brings peoples and nations together, what unites them, and not what divides them. We must try to push forward to new horizons, not just live passively next to one another and "merely" avoid conflicts. That might have sufficed yesterday for good-neighbourly relations but no longer does today. We must constantly develop the infrastructure of detente and strengthen its political, economic and legal foundations. We must improve the pattern of bilateral relations, build mutual confidence and cultivate political dialogue on all levels, including the highest levels. We must maintain a regular and smoothly functioning system of consultations, conclude mutually advantageous agreements and give them specific content. We must see to it that they are observed, because the old Roman principle "Pacta sunt servanda" is more valid today than ever before. We must bring about detente by developing economic, scientific and technical co-operation, and our aim should be further mutual cultural and spiritual enrichment. The striving for detente -this clearly defined, many-sided, dynamic and lasting asset, beneficial to all-must permeate more and more the body of international life and become universal and irreversible.
60.	One cannot expect to see in the future any imposing, externally spectacular successes, because it will be necessary, as it is now, to wage a persistent day-to-day struggle to achieve what has already been agreed upon. It must not be permitted that the positive results achieved be brought to naught. We must prevent any risks being taken with detente. It must not be discredited or used as a pretext for interference in the internal affairs of others. At the same time, we must advance, often as pioneers, along unknown, untrodden trails.
61.	But first of all we shall have to come to terms with max difficult but feasible task of extending detente to the military field. We must not succumb to those who wish to pursue a policy of flagrant disregard for mankind's aspirations. We must not allow them to place wolf traps on the path of detente by stepping up tension and the feverish arms race, by generating mistrust, confrontation and bleak instability.
62.	It will therefore be necessary to remind them ever more often of the futility of counting on blackmail. Threatening gestures were without effect on the socialist countries in the past and are even less effective today. Nothing has been or will be gained by them. They merely are used to complicate the situation, and their use now would be too dear a price to pay for such a miscalculation in technological instrumentation due to erroneous information.
63.	Thus the policy of detente is a policy of persistent, untiring, responsible endeavours. The question whether it is worth pursuing is answered by facts.
64.	In Europe, that ancient epicentre of conflicts, political developments are, unquestionably and more successfully than anywhere else, crossing the fateful cross-roads at which we all stand, first of all thanks to the implementation of the ideals of the Helsinki Conference on Security and Co-operation in Europe, effectively reaffirmed at its first review session held in Belgrade from October 1977 to March 1978 by the determination of all the participants to continue the policy of detente, despite the absurd attempts at ignoring the principles agreed on or even assuming the position of "ordained" arbiters.
65.	In the micro-climate of Central Europe alone, that malignant source of wars as terrible as the Thirty Years War or the Second World War, detente is reflected in the longest period of peace in recent centuries. That is the level of benefits to be derived from detente.
66.	It is with this basic philosophy, founded on undeniable facts, that Czechoslovakia approaches the policy of detente as a stable link in the community of the socialist countries, an active participant in the Warsaw Treaty Organization and the Council for Mutual Economic Assistance. We are purposefully implementing this philosophy in practice, in co-ordination with the fraternal socialist countries, guided by the principles of the Leninist concept of peaceful coexistence. The President of the Czechoslovak Socialist Republic, Gustav Husak, declared, on the occasion of this year's visit by a Soviet Party and Government delegation headed by Leonid Brezhnev;
"Our Party and the entire Czechoslovak people highly value the peace policy of principle of the Soviet Union; they are fully supporting it and are doing their best to contribute to its implementation."
67.	That is why we welcome every impulse, by any country, towards making the process of detente yet more vital.
68.	A valuable contribution to that development is, in our view, the positive results of Czechoslovakia's relations with its Western neighbours.
69.	Their culmination was this year's official visit by the President of the Czechoslovak Socialist Republic, Gustav Husak, to the Federal Republic of Germany, the first visit on that level, by the way, in the history of the two States. The joint statement reviewing the results of the talks clearly reflected the political will of both sides to deepen detente and to make it stable, as well as further to expand mutual relations in all fields. The following up of the invitations accepted by the leading representatives of the Federal Republic of Germany to visit Czechoslovakia will undoubtedly strengthen that determination.
70.	Continued favourable developments have been noted in our relations with Austria, in which, in recent times, foundations have been decisively strengthened for an all-round development of constructive, mutually beneficial relations between our two countries. The expected visit by
the President of Austria to Czechoslovakia will in that respect be a significant contribution to the development of peaceful co-operation between our two countries.
71.	In fact, we have been enriching the process of detente by developing mutually advantageous co-operation with practically all European countries and other States in all continents, including those with which our relations in the past were Insignificant or did not exist at all.
72.	We continue to deepen our traditionally good relations with the developing countries. We are most resolutely supporting their just struggle for political independence, economic development and social progress.
73.	The -movement of the non-aligned countries is regarded by us as an Important and positive factor in international relations. We welcome the fact that the non-aligned countries consider it beneficial and objectively necessary for the process of detente to become universal and dominant in all continents.
74.	We have therefore welcomed with a feeling of satisfaction the results of the Belgrade ministerial meeting.  We expect that the contribution to peace by the Sixth Conference of Heads of State or Government of Non- Aligned Countries, which is to convene next year in Havana, will be the more significant for that.
75.	We arc placing special emphasis on the over-all restructuring of the international economic relations and the introduction of a new international economic order.
76.	This task, however, must be resolved in accordance with that concept, which is based on equitable international division of labour, on the development of equal and mutually advantageous relations between all countries- socialist, capitalist and developing.
77.	Valuable experience is being gained in the European continent thanks to the fact that the material tissue of the policy of detente is starting to be reinforced through multilateral economic co-operations.
78.	We welcome the fact that the thirty-third session of ECE agreed to convene all-European congresses on the environment.  The current contacts between representatives of the Council for Mutual Economic Assistance and the European Economic Community also demonstrate how important, as well as possible, it is to work out a joint agreement on the establishment of official contacts and thus to contribute to the development of multilateral co-operation among countries of the European region as well as other regions and to the strengthening of the material basis of detente.
79.	A few months ago, for the first time in the history of this Organization, in this highly representative forum and with the participation of almost all the countries of the world, we conducted deliberations on that key issue of our time, namely, disarmament. The specific nature of the tenth special session was marked by the untiring efforts of all the participants to help to resolve that vital issue; by their determination to remove the senseless burden of armaments from the shoulders of nations and to eliminate the incipient explosive situations which result in conflicts.
80.	The tenth session confirmed clearly and positively the profound interest of mankind in halting the arms race. It confirmed the urgent necessity of complementing political detente by military detente without delay. It recognized that this problem was a universal one affecting the vital interests of all peoples and countries, which therefore could be resolved only through joint efforts.
81.	It is in the light of this most urgent need of our day that we evaluate the Final Document of the special session [resolution S-10/2J. In our view, it gives, on the whole, a realistic assessment of the present situation in the field of disarmament and constructively sets out concrete goals.
82.	Thus, we cannot complain about a lack of well-defined alternatives here, or about a lack of effective instruments to be used, as we fervently hope, for the dismantling of the hideous armaments monster.
83.	Foremost among those alternatives is the document on practical measures for ending the arms race, submitted by the Soviet Union,  which calls for the halting of the arms race and the blocking of the channels through which it is spreading and crossing ever new thresholds of great destructive power.
84.	The implementation of this comprehensive programme, beginning with international agreements to halt the production and ban all types of nuclear weapons as well as other weapons of mass destruction and including the prohibition of the development of new types of conventional weapons of mass destruction, would mean the removal for all time of the danger of a nuclear war and the establishment of lasting international peace and security throughout the world.
85.	We firmly believe that the positive solution of the disarmament problem would be greatly assisted by a world-wide treaty on the non-use of force in international relations. As far as the Czechoslovak Socialist Republic is concerned, it is ready at any time to sign such a treaty. Czechoslovakia, which, in September and October, exactly 40 years ago, as a result of the infamous Munich diktat, become the first front-line minefield of the Second World War, is,, as; a socialist and peace-loving country, vitally interested in the ending once and for all of all armaments and all the dangers of military confrontation. It is willing at all times to consider any constructive proposals by other countries and to co-operate with anybody who has a genuine interest In halting the development and manufacture? of weapons of mass destruction and the unbridled arms race.
86. But effective disarmament measures the urgency of which was again shown by the special session, can acquire the force which they vitally heed and a lasting and, in particular binding nature for all States only through the holding of a World Disarmament Conference. We are Sincerely pleased that the special Session really became a prologue to such a conference when it recommended with all its authority the convening of that conference "at the earliest appropriate time". The time has thus come for us to reach an agreement oh that basis on when and how that conference should be held most successfully.
Last summer the socialist countries including Czechoslovakia submitted another important proof of their sincere efforts and desire to reach a mutually advantageous agreement on the important subject of the Vienna talks on the reduction of armed forces and armaments in Central Europe, The new proposals and initiative of the socialist countries in many respects go a long way to meet constructively the position of the West, They are designed finally to break the deadlock at those talks. This step may eventually become a positive stimulus for the much-needed progress in the entire field of disarmament.
88. The situation in the field of disarmament would be substantially improved by the early conclusion of an agreement between the Soviet Union and the United States on the limitation of offensive strategic weapons and their systems,
S9, The same applies to a successful and early conclusion of the tripartite negotiations between the Soviet Union, the United States and the United Kingdom on the general and complete prohibition of nuclear-weapon tests. Furthermore, we believe that the current session of the General Assembly should encourage the initiation of constructive negotiations on the conclusion of an agreement to prohibit the development, manufacture and deployment of neutron weapons.
90. In our view, the adoption of a joint undertaking by all nuclear States not to use nuclear weapons against those countries which renounce them and which do not have them in their territories is most important. We resolutely support the proposal submitted by the Soviet Union that this undertaking be made into an international agreement as soon as possible and that reliable international measures be adopted to forestall the deployment off unclear weapons in the territories of States where they are sot as yet deployed. The achievement of concrete agreements to halt the arms race depends, first of all, on the policies of states, on their strong political will and also on the peoples of countries committing themselves to efforts aimed at ending the arms race. That is why we fully support the draft declaration on the preparation of societies for life peace, submitted to this session of the General Assembly by the Polish People's Republic. We share the view that such a document would contribute significantly to the support of the noble ideals of peace, security, mutual respect and understanding throughout the international community as a whole.
91. A burning problem of our time is posed by conflicts which complicate detente and, if they were to worsen further, would gravely jeopardize that process. They are rightly described as hotbeds of tension.
92.	Although all these conflicts differ from each other, they have a common denominator. It is not only a question of disputed borders, or borders which some consider to be unjust, but also of that quest for oil, copper, cobalt, uranium and other raw materials, that greed for cheap labour that brings fabulous profits to the transnational corporations. It is also a question of the endeavour to hinder the process of the internal polarization of forces, to preserve or maintain the last colonial territories, and of the ominous efforts to turn some developing countries into strongholds or spring-boards for the struggle against the national liberation movements.
93.	That is why any attempts at suppressing the national liberation movements, which are widely recognized as legal by the international community, are in no way a suitable response to the indomitable determination of the peoples of Africa to fight for their honour and dignity.
94.	Once again we would point out that the obsolete anachronisms of the racist and colonial regimes in Salisbury and Pretoria continue to be a grave source of danger for the entire independent continent of Africa and for peaceful life, not only in that region but throughout the world in general. They are a contemptible insult to the dignity and intellect of the Africans. We categorically denounce the numerous acts of aggression by the South African and Rhodesian racists against the heroic people of Angola and Mozambique.
95.	While on this point, I should like to emphasize once more here in the United Nations forum that the Czechoslovak Socialist Republic has always consistently and actively stood for the complete elimination of such political anachronisms as colonialism, racism and apartheid. Therefore, both here and in the Security Council, of which we are a member, we resolutely speak out in favour of the speedy granting of independence to the peoples of Zimbabwe and Namibia, in keeping with the United Nations Declaration on the Granting of Independence to Colonial Countries and Peoples. We support and shall continue to support all concrete measures leading to the attainment of that objective.
96.	We have always held the view that any separate negotiations on the Middle East—that chronic source of tension—wherever they are held, in a tent on kilometre 101, in Jerusalem,. in Cairo or at Camp David, run absolutely counter to the vital interests of the Arab nations. Since they have never tackled the issue comprehensively— particularly from the point of view of the Arab people of Palestine—they can never lead to peace but only to continued instability, to further complications and conflicts. Their essence has not changed, whether we call them "a step-by-step" policy or a search for "the framework of peace", and regardless of where they are held. We therefore continue to be firmly convinced that truly lasting peace in that explosive region of the world can be ensured only on the basis of a comprehensive settlement with the participation of all parties concerned, including the PLO. Such a settlement calls urgently for the complete withdrawal of Israeli troops from all Arab territories occupied by the aggressor in 1967, for the implementation of the inalienable rights of the Palestinian people, including their right to self-determination and to the establishment of their own State, and for the safeguarding of the right to independence and security of all States in that area.
97.	We continue to believe that the most suitable framework for such a settlement is the Geneva Peace Conference on the Middle East, with the participation of all parties concerned, including the PLO.
98.	We firmly advocate the settlement of the Cyprus question on the basis of Strict respect for the sovereignty, independence, territorial integrity and non-alignment of the Republic of Cyprus, in accordance with the appropriate United Nations resolutions. We reaffirmed that position during the recent visit to Czechoslovakia of the Minister for Foreign Affairs of the Republic of Cyprus.
99.	We are firmly on the side of the people of the reunified socialist Viet Nam who, after long years of war, still at the present time are courageously defending their sovereignty against hegemonistic tendencies, pressures and provocations. From this rostrum I should like to express our full support for their just cause.
100.	Furthermore, I should not like to omit the fact that this year 25 years have elapsed since the end of the Korean war. We emphasize once again that, according to the resolution adopted at the thirtieth session of the United Nations General Assembly [resolution 3390 (XXX)], it is necessary to provide all the prerequisites for turning the armistice into lasting peace and for a speedy, independent and peaceful reunification of Korea, as sought by the Democratic People's Republic of Korea.
101.	This month Czechoslovakia will commemorate 60 years of its existence. In the first half of that period my country lived under the old social order. We lived through the economic crisis, the Munich tragedy, the six years of Fascist occupation and cruel war, during which almost 400,000 Czechs and Slovaks lost their lives.
102.	The second half, an incomparably happier one, represents 30 years of the building of socialism and all-round prosperity; of the exploration of outer space, thanks to the Soviet Union; of securing favourable conditions for the comprehensive spiritual as well as material development of our people, that is to say, first of all the right to work, to comprehensive medical care free of charge, free education, all-round care for mother and child, and security in old age. I mention these facts because firm, secure conditions on the home also make the foreign policy a firm and reliable instrument for advancing the interests of one's people. For us these interests are peace and social progress.
103.	That is why I think that it is hardly necessary for me to repeat here once more our unwavering determination to see the United Nations acknowledged as an irreplaceable international body born in the earliest post-war years of general happiness, when the irrepressible cause of human freedom, triumphing over the unparalleled barbaric destruction, united the world community in a staunch effort to prevent a new world war.
104.	An instrument which has stood the test of time, the United Nations Charter, that document of universal validity, has since then enabled us to struggle, according to our possibilities, with the problems of the post-war period. Its consistent unswerving observance is a guarantee of the effectiveness of the role the United Nations will play in the future.
105.	The Czechoslovak Socialist Republic, as one of the founding Members of the United Nations and at present also a member of the Security Council, is fully committed to the cause of the United Nations and in the future, encouraged by the enthusiasm of the peace-loving forces, will continue to give undiminished support to the process of detente and to the expansion of constructive international co-operation—because that policy is fully in keeping with the humane nature of our socialist system and because that effort to create the necessary conditions for a peaceful life for all nations and the development of peaceful and fruitful co-operation among States is the main purpose of our foreign policy.
